     Case 3:20-cv-00552 Document 17 Filed 03/25/21 Page 1 of 5 PageID #: 119




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION

JENNIFER SHORT, as Administratrix
of the Estate of Rick L. Short,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:20-0552

WEST VIRGINIA DIVISION OF
CORRECTIONS AND REHABILITATION
(formerly West Virginia Regional Jail and Correctional Facility Authority);
C. O. DORSEY, individually and in his official capacity
as a correctional officer at Western Regional Jail; and
JOHN DOE, unknown employees or agents of the above
entity, in their individual capacities, and as employees of
agents or the above entity,

                               Defendants.


                                             ORDER

       Pending before the Court is Plaintiff’s “Motion for Leave to File an Amended Complaint

and Identify Doe Defendant as Kim Wolfe, Individually and in His Official Capacity as

Administrator of Western Regional Jail, per Fed. R. Civ. P. 15(a)(2).” ECF No. 11. For the reasons

that follow, the Motion is GRANTED.

                                       I. BACKGROUND

       On August 20, 2019, Plaintiff filed a complaint in the Circuit Court of Cabell County, West

Virginia against Defendants West Virginia Division of Corrections and Rehabilitation

(“WVDCR”), Correctional Officer Joseph Dorsey, and “John Doe, unknown employees or agents

of the above entity, in their individual capacities, and as employees or agents of the above entity.”

Compl. 1, ECF No. 1-2. The lawsuit was brought on behalf of the estate of Rick L. Short, a pretrial
    Case 3:20-cv-00552 Document 17 Filed 03/25/21 Page 2 of 5 PageID #: 120




detainee at Western Regional Jail who died in WVDCR custody. The Complaint alleged that the

Defendants are collectively liable for negligence, medical professional negligence, and violations

of the Due Process Clause of the United States Constitution. Id. at ¶¶ 16–38. During the case’s

pendency in West Virginia state court, Counsel for the Defendants filed a motion to dismiss

alleging that Plaintiff filed her Complaint without proper notice and had failed to timely serve the

Defendants. ECF No. 1-2, at 26–30. Plaintiff then filed an Amended Complaint alleging additional

torts and breaches of West Virginia regulations and jail policies. ECF No. 1-2, at 36–42.

       On August 20, 2020, Defendant Dorsey filed a Notice of Removal to this Court. ECF No.

1. The Court entered a Scheduling Order on October 7, 2020, which provided that any motions to

amend the pleadings were to be filed by February 10, 2021. ECF No. 7. On January 11, 2021,

Plaintiff filed the instant Motion. ECF No. 11. Defendants filed a timely Response on January 25,

2021, and Plaintiff’s Reply was filed the following day. ECF Nos. 14, 15.

                                    II. LEGAL STANDARD

       Federal Rule of Civil Procedure 15(a)(2) provides “[t]he court should freely give leave

when justice so requires.” The Fourth Circuit has held that leave to amend “should be denied only

when the amendment would be prejudicial to the opposing party, there has been bad faith on the

part of the moving party, or the amendment would be futile.” Edwards v. City of Goldsboro, 178

F.3d 231, 242 (4th Cir. 1999) (emphasis in original).

                                        III. DISCUSSION

       Plaintiff seeks leave to file an amended complaint so that she may identify the previous

“Doe defendant” as Kim Wolfe, the former Western Regional Jail Administrator. Mot. 1. Plaintiff

alleges that Wolfe was the administrator of Western Regional when Rick Short was housed there

in 2017. Pl.’s Mem. 2, ECF No. 12. Plaintiff states that in December 2020, she obtained deposition




                                               -2-
    Case 3:20-cv-00552 Document 17 Filed 03/25/21 Page 3 of 5 PageID #: 121




testimony of Wolfe that “confirmed Mr. Wolfe’s deliberate indifference to the safety, mental

health and physical well being of inmates in the facility, including Rick Short.” Id. She also asserts

that discovery responses from Defendant WVDCR have “reflected Wolfe’s indifference to

legislative rules and agency policy intended for the safety and protection of suicidal inmates such

as Rick Short.” Id. Finally, she alleges that Plaintiff counsel’s own investigation has revealed what

she characterizes as “gross negligence and deliberate indifference in the housing, monitoring,

treatment, etc. of Rick Short and inmates similarly situate[d] to Rick Short.” Id.

       In opposition to the Motion, Defendants WVDCR, Dorsey, and “John Doe” argue that

leave to amend is being sought “in bad faith.” Defs.’ Resp. 3. Defendants characterize the

amendment as an “attempt to circumvent the Rules of Evidence and permit prior allegations

against Kim Wolfe to be presented as fact . . ..” Id. Defendants aver that Plaintiff’s Amended

Complaint summarizes deposition testimony from unrelated actions and references lawsuits filed

by other inmates at Western Regional. Id. In their view, the Amended Complaint “is nothing more

than a blatant attempt to allow the Court to consider impermissible evidence against Kim Wolfe

at the onset of this litigation” in violation of the Federal Rules of Evidence. Id. at 4.

       The Federal Rules of Evidence “apply to proceedings in United States Courts.” Fed. R.

Evid. 101. While the Amended Complaint and the statements contained therein may or may not

be admissible at trial, the Plaintiff’s inclusion of possible hearsay in the Amended Complaint is

not a sufficient ground for the Court to deny leave to amend. Moreover, the inclusion of hearsay

in a pleading does not itself amount to an act of bad faith. “Bad faith includes seeking to amend a

complaint for an improper purpose or seeking leave to amend after repeated ‘pleading failures.’”

Wilkins v. Wells Fargo Bank, N.A., 320 F.R.D. 125, 127 (E.D. Va. 2017) (internal citations

omitted); see Peamon v. Verizon Corp., 581 F. App’x 291, 292 (4th Cir. 2014) (finding amended




                                                 -3-
    Case 3:20-cv-00552 Document 17 Filed 03/25/21 Page 4 of 5 PageID #: 122




was sought in bad faith when the plaintiff “merely sought to artificially inflate his damages in

order to obtain subject matter jurisdiction”). Defendants have failed to convince the Court that

such an improper purpose underlies Plaintiff’s request to amend.

       Defendants further suggest that the amendment is dilatory, asserting that “Plaintiff had a

basis for naming Kim Wolfe as a defendant when she initially filed her Complaint, given that she

should have reasonably known that Kim Wolfe was Administrator of Western Regional Jail at the

time of Mr. Short’s incarceration and the allegations of violations of regional jail related

regulations, policies, and procedures.” Defs.’ Resp. 5–6. This argument is remiss. Mere knowledge

that Wolfe was Administrator of the jail could not, on its own, “serve as a factual or legal basis for

[Plaintiff] to sue Mr. Wolfe.” Pl.’s Reply. 1, ECF No. 15. Irrespective of when Plaintiff knew she

had a basis to name Wolfe, she did so within the time required by the Court’s Scheduling Order.

See ECF No. 7.

       Moreover, even if Plaintiff’s amendment is dilatory in nature, “delay alone is not [a]

sufficient reason to deny leave to amend.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th

Cir. 1986). To deny leave, the plaintiff’s “delay must be accompanied by prejudice, bad faith, or

futility.” Id. at 510 (citing Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980)).

Having found that the Defendants have failed to show leave to amend is being sought in bad faith—

and noting that they did not argue the amendment is prejudicial or futile—the Court concludes that

the amendment is proper.

       Rule 15’s declaration that leave “shall be freely given when justice so requires,” is a clear

mandate the courts have been instructed to obey. Id. at 509 (citing Foman v. Davis, 371 U.S. 178,

182 (1962)). Here, the Defendants have failed to produce a compelling reason why leave should

be denied.




                                                -4-
    Case 3:20-cv-00552 Document 17 Filed 03/25/21 Page 5 of 5 PageID #: 123




                                    IV. CONCLUSION

       Accordingly, Plaintiff’s Motion for Leave is GRANTED. ECF No. 11. The Court

DIRECTS the Clerk’s Office to file the Amended Complaint, which is currently docketed at ECF

No. 11-1.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        March 25, 2021




                                        ROBERT C. CHAMBERS
                                        UNITED STATES DISTRICT JUDGE




                                            -5-
